DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections to claims 2 and 8 (now claims 1 and 6) and claims 3 and 9 are maintained because Applicant failed to address them in the most recent reply dated August 21, 2022.  

 	The Applicant’s arguments with respect to claims #1, 3-7, 9, and 10 in the reply filed on August 21, 2022 have been carefully considered, and are persuasive as to the previous prior art of Chang et al. (U.S. Patent Publication No. 2021/0126059 A1).  However, a Notice of Allowability cannot yet be issued pending correction of the claim objections infra.

Claim Objections
 	As to claims 1 and 6, the Examiner requests the following amendments; “wherein an interval between an adjacent two of the plurality of crisscrossed signal lines in the under-screen camera display region is smaller than an interval between the adjacent two of the plurality of crisscrossed signal lines”.

	As to claims 3 and 9, the Examiner requests the following amendments; “correspondingly covers at least the adjacent two of the plurality of crisscrossed signal lines.”

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: claims 1, 3-7, 9, and 10 are indicated as being allowable because prior art fails to teach “a plurality of crisscrossed signal lines, wherein an interval between adjacent two of the plurality of crisscrossed signal lines in the under-screen camera display region is smaller than an interval between adjacent two of the plurality of crisscrossed signal lines in the normal display region” (claims 1 and 6).

Quayle 
 	This application is in condition for allowance except for the following formal matters: 
claim objections discussed above
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829